Citation Nr: 1750228	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as directly related to service, or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 2000 to October 2000 and from February 2003 to May 2004, to include service in Iraq from April 2003 to April 2004.  The Veteran had additional service in the Army National Guard until April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 Travel Board hearing.  A copy of the hearing transcript is associated with the claims file.

The case was remanded by the Board for additional development in April 2016.

Unfortunately, for reasons discussed below, the Board finds that the directives of the April 2016 Remand have not been substantially complied with regarding the issue of entitlement to service connection for a right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  That issue is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






FINDINGS OF FACT

1.  The Veteran experienced headaches in service.

2.  Service connection is in effect for PTSD.

3.  The probative medical evidence of record demonstrates that the Veteran's hypertension was not caused or aggravated by a disease or injury in active service or by his service-connected PTSD, and did not manifest within one year of service discharge at a compensable level.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As it pertains to VA's duty to assist, the Veteran has not raised any issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), such as hypertension, an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be established if a veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

The Veteran asserts that the headaches he experienced in service were early signs of blood pressure problems.  In the alternative, he provided testimony at his February 2016 Travel Board hearing that his currently diagnosed hypertension is secondary to his service-connected PTSD.

As discussed below, the Veteran has a current disability of hypertension and headaches were noted in service; however the probative medical evidence does not link his in-service incurrence to his current disability, or to his service-connected PTSD.

Service treatment records did not demonstrate signs of high blood pressure or that the Veteran had a diagnosis of hypertension.  Readings in service were within normal limits, and included diastolic pressures at 85 and systolic pressures from 138 to 139.  However, the Veteran did report complaints of headaches while in service.  

The Veteran separated from active service in May 2004.  Post service treatment records did not demonstrate a diagnosis of hypertension until 2008.  The Board notes that the Veteran has required consistent medication for hypertension control since that point.  Hypertension was not shown to a compensable degree within one year of service.  Cf. Diagnostic Code 7101 (providing compensable ratings for hypertension when diastolic reading are predominantly 100 or more; systolic readings are predominantly 160 or more; or there is a history of diastolic readings predominantly of 100 or more that requires continuous medication for control).

The Veteran was first afforded a VA examination in July 2016 for the issue of hypertension.  The examiner noted that the Veteran was diagnosed with hypertension in 2008.  The first element for establishing service connection has been met.  However, the examiner noted that, after a review of the file, he did not see evidence of hypertension on his readings done while in service.  The Veteran complained about headaches in service, but the examiner stated that headaches as an early sign of hypertension is too broad to consider as being due to hypertension as there are a multitude of things that can give a person a headache.  The examiner opined that hypertension was also less than likely caused by PTSD because PTSD is a mental disorder and does not cause sustained high blood pressure.  Alternatively, the examiner opined that it was less than likely that PTSD aggravated his hypertension, as it is not known to aggravate blood pressure for a sustained period of time.  The examiner reasoned that PTSD and anxiety can cause spikes in blood pressure, but not sustained to the point of carrying a diagnosis of hypertension.

In an August 2017 VA examination, the examiner noted that the Veteran had a 2008 diagnosis of hypertension; but she opined that VBMS and VHA records were reviewed and his current hypertensive disorder was less likely than not related to his service-connected PTSD.  The examiner additionally noted that PTSD would not result in chronically increased blood pressures consistent with hypertensive disorder, but she did not provide a rationale.

Although the August 2017 VA examination provided no rationale for the opinion provided, the July 2016 VA examination has more probative value and is sufficient for the Board to make a determination.

The Veteran's contentions that the headaches he experienced in service were early signs of blood pressure problems, or that his service-connected PTSD caused or aggravates his hypertension, are insufficient to establish such a connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to indicate that the claimed condition may be related to service).  The negative July 2016 opinion is of more probative weight, because the examiner provided a clear rationale that was consistent with the history.  The causes of hypertension involve complex medical questions.  As a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2016).

In sum, the preponderance of the evidence is against the grant of service connection for hypertension.  Reasonable doubt does not arise and the appeal as to that issue is denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that his current right shoulder disability is the result of right shoulder pain he first noticed in service after he fell off a truck during an explosion.  He notes that he was told by a physician in sick call that he sprained his shoulder at the time.  He states his right shoulder has been giving him issues since that time and he went through arthroscopic surgery in 2010 because of it.

In April 2016, the Board remanded the issue to obtain all outstanding medical treatment records and an adequate VA examination and medical opinion.  The Board asked the examiner to determine whether it is at least as likely as not that the right shoulder disability was caused by or related to the Veteran's periods of active service.  The examiner was to specifically address any relevant medical or lay evidence, to include the Veteran's contentions regarding continuity of symptomatology and that he self-treated his right shoulder while in Iraq until he sought post-service treatment.  The Board noted that the lack of documented treatment in service could not be the sole basis for a negative finding.

The Veteran was afforded a VA examination in July 2016, which provided a diagnosis of right shoulder strain.  The examiner noted that he reviewed the Veteran's file in full and medical treatment record in 2005 did not list any complaints about his right shoulder.  The examiner stated that he did not see any evidence of complaints about the right shoulder while in service.  The examiner noted that he believed the Veteran's story about hurting his shoulder during deployment but, given the lack of data to support the claim, it was less than likely related to the injury sustained while in service.  The examiner concluded that the examination done in 2005 listed complaints about lower back pain and knee pain but nothing about his shoulder; and if this was a lingering issue, it would have been expected to at least be listed at that time.

The July 2016 examination was based upon a lack of documentation of diagnosis or treatment evidence of a right shoulder disability, which would support his current diagnosis.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the examiner did not consider all medical evidence of record, including the Veteran's private treatment records from 2010.  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Accordingly, the Board finds a remand is required to obtain an addendum opinion addressing the likelihood that the Veteran's right shoulder disability is related to his military service, based upon full consideration of all pertinent lay and medical evidence of record.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, obtain an addendum VA opinion provided by the examiner who conducted the Veteran's July 2016 examination.  The examiner must review the claims file and a copy of this Remand. 
	
If the examiner who conducted the July 2016 examination is unavailable, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.

Based on a review of the file, the examiner is asked to render opinions as to the following:

Is it at least as likely as not, (50 percent probability or greater) that the Veteran's current right shoulder disability began in service, or is otherwise the result of a disease or injury in service, including an explosion that caused him to fall off a truck?

Review of the entire file is required; however, attention is invited to:  the March to August 2010 private medical treatment records in which Dr. F. notes that the Veteran had "degenerative changes at the distal clavicle consistent with weightlifter's shoulder" (VBMS, document labeled Medical Records - Private, receipt date August 27, 2010, pages 3, 5-6, and 9); and the Veteran's credible testimony that he continuously self-treated his right shoulder while in Iraq with over-the-counter pain medication until he sought medical treatment post-service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The lack of documented treatment in service cannot be the sole basis for a negative finding.  The Veteran's credible lay testimony as to the type of injury he sustained should be taken as fact.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


